DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 2a and 2b do not follow the MPEP rules related to the margins, further it’s unclear if the figure is a complete figure or not given that it appears to show two leads that extend off the page Figure 4 contains text that is too small to read, figure 4 is a table with text that is too small to read.  The specification discloses figure 2, however figures 2a and 2b are included in the drawings and not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in 

Specification
The disclosure is objected to because of the following informalities: The brief description of the drawings within the disclosure mentions figure 2 however figures 2a and 2b are present.  Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  They do not comply with the spacing requirements defined by the MPEP (double space or 1.5 spaced).  Further the claims have multiple grammatical errors (misused 'a' when there should be an 'an') as well as misspellings (for example preform should be perform)).  Further the claims also include subscripts and superscripts without clear indication of what the sub script and superscript refer to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 states “...one or more functions in order to allocate voltage power…”  The specification does not clearly disclose the functions.
The claim also states “…one or more functions to restrict voltage power…” the specification does not clearly disclose the functions.
The claim states that the primary and secondary power function units are configured to obtain power from an external power source without clear disclosure of how they are configured to do so.  
It’s unclear if these configurations are a physical configuration or if it’s simply a programing configuration therefore not enabling one skilled in the art to build the apparatus as claimed. 
Applicant claims that a control apparatus sends the various signals without a clear disclosure of what exactly is the signal of the control apparatus is.  Further the processor obtains component state signals, battery signals, etc without clear disclosure of where these signals are coming from or how they are being transmitted to the processor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The instant claims have numerous issues making it indefinite to understand what exactly the apparatus and the method performed by said apparatus comprises. 
The claims interchangeable refer to the parts of the system and parts of the intelligent automotive component (which is not positively recited and relegated to the preamble of the claim).  It’s unclear which components in the claims are part of the system and which parts are part of the non-positively recited intelligent automotive component. 
It’s unclear which parts are part of the system as claimed and which parts are part of the intelligent automotive component, or if the intelligent automotive component is intended to be part of the system.
The claims in numerous occasions in an attempt to be broad states that the apparatus can perform one or more functions, without clear disclosure of what the intended scope of the one or more functions is rending the scope of the claims.
Claim 1 discusses a battery’s value being at 25% however it’s unclear what value of the battery is being monitored (capacity, charge rate, etc.) which renders the scope of the limitation unclear.
The claims also use a combination of subscript and superscript making it unclear if applicant is simply referring to a part number (which should be in parentheses) or if applicant is including a note, or if there is some other meaning behind the subscript or superscript and its usage.
At times the claim refers to a component (such as or gate 1) and then in a later claim seem to utilize the same term with a subscript or superscript making it unclear if applicant is claiming the same component or a new component or something else entirely.
 	Examiner asserts that the instant claims and specification are not clearly worded making it unclear exactly what the apparatus entails and accordingly making it difficult to determine if an apparatus would or would not perform the claimed apparatus.  

	Therefore the claims will not further be treated on their merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As best understood by the examiner U.S. Patent #5,182,810 to Bartling et al., U.S. Patent #6,028,537 to Suman et al., U.S. Patent #6,956,467 to Mercado, Jr., U.S. PG-Pub 2005/0283302 to Zakrewski, U.S. PG-Pub 2015/0120151 to Akay et al., U.S. PG-Pub 2016/0106010 to Ito et al., and U.S. PG-Pub 2016/0132053 to Schwarz et al. disclose apparatuses with relevant structures and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649